N-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-06153 Integrity Managed Portfolios (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: July 31 Date of reporting period: April 28, 2017 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. SCHEDULE OF INVESTMENTS KANSAS MUNICIPAL FUND Schedule of Investments April 28, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (98.4%) Education (1.4%) KS Dev Fin Auth Sales Tax Rev K-St-Olathe Innovation-L1 5.000% 09/01/39 $ 200,000 $ 212,156 KS Dev Fin Auth Rev Wichita ST Univ Student Hsg 5.000% 06/01/27 250,000 277,025 Sedgwick Cnty Unified Sch 5.250% 09/01/20 345,000 364,962 Sedgwick Cnty Unified Sch 5.250% 09/01/20 15,000 15,834 869,977 General Obligation (47.0%) Bourbon Cnty KS USD #234 (Fort Scott) GO 5.000% 09/01/27 250,000 291,840 Bourbon Cnty KS USD #234 (Fort Scott) GO 5.000% 09/01/28 250,000 288,157 Bourbon Cnty KS USD #234 (Fort Scott) GO 5.000% 09/01/29 250,000 284,825 Bourbon Cnty KS USD #234 (Fort Scott) GO 5.000% 09/01/30 250,000 283,585 Bourbon Cnty KS USD #234 (Fort Scott) GO 5.000% 09/01/31 500,000 564,125 Butler Cnty KS USD #402 (Augusta) GO 5.250% 09/01/21 560,000 592,245 Butler Cnty KS USD #402 (Augusta) GO 4.000% 09/01/30 250,000 273,130 Butler Cnty KS USD #385 (Andover) GO Ref & Impt 5.000% 09/01/18 500,000 527,540 Clay Cnty KS Ref & Impt GO 4.000% 10/01/36 500,000 513,345 Cowley Cnty KS USD #470 5.500% 09/01/21 100,000 105,841 Cowley Cnty KS USD #470 4.750% 09/01/27 490,000 517,597 Dickinson Cnty KS USD #473 5.000% 09/01/27 325,000 354,975 Dickinson Cnty KS USD #473 4.400% 09/01/29 100,000 107,838 Douglas Cnty KS USD #348 Baldwin GO 4.000% 09/01/30 250,000 276,468 Douglas Cnty KS USD #491 Eudora 5.500% 09/01/24 250,000 265,260 Douglas Cnty KS USD #491 Eudora 5.000% 09/01/23 375,000 409,313 Douglas Cnty KS USD #491 Eudora 5.125% 09/01/29 250,000 273,595 *Franklin Cnty KS USD #290 5.000% 09/01/40 3,000,000 3,319,920 Harvey Cnty KS USD #373 (Newton) 4.000% 09/01/18 250,000 261,587 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/23 200,000 211,654 Harvey Cnty KS USD #373 (Newton) 5.000% 09/01/25 1,000,000 1,058,270 Jackson Cnty KS USD #336 5.000% 09/01/29 250,000 283,193 Jackson Cnty KS USD #336 5.000% 09/01/34 250,000 277,665 Johnson & Miami Cnty KS USD #230 4.000% 09/01/36 500,000 510,795 Johnson Cnty KS USD #231 5.000% 10/01/25 250,000 293,393 Johnson Cnty KS USD #233 G.O. 4.000% 09/01/29 500,000 549,690 Johnson Cnty KS USD #233 4.000% 09/01/18 150,000 157,257 Junction City KS Ref & Impt 5.000% 09/01/25 245,000 248,450 Junction City KS Ref & Impt 5.000% 09/01/25 5,000 5,073 Junction City KS Unlimited GO 4.250% 09/01/21 100,000 107,443 Junction City KS Unlimited GO 4.400% 09/01/22 100,000 107,790 Junction City KS Unlimited GO 4.500% 09/01/23 100,000 108,020 Leavenworth Cnty KS USD #mpt & Ref 5.250% 03/01/24 200,000 220,386 Leavenworth Cnty KS USD #453 4.750% 09/01/25 300,000 328,578 *Leavenworth Cnty KS USD #mpt & Ref 5.125% 03/01/29 1,000,000 1,101,250 Leavenworth Cnty KS USD #458 5.000% 09/01/29 500,000 571,480 Leavenworth Cnty KS USD #469 Lansing 4.000% 09/01/30 320,000 344,006 Leavenworth Cnty KS USD #469 Lansing 4.000% 09/01/32 500,000 528,445 Wichita Cnty KS USD #467 (Leoti) 5.000% 10/01/18 100,000 106,139 Manhattan KS GO 5.000% 11/01/28 130,000 136,569 Miami Cnty KD USD #368 5.000% 09/01/27 135,000 154,941 Miami Cnty KD USD #368 5.000% 09/01/27 105,000 120,558 Miami Cnty KD USD #368 5.000% 09/01/27 10,000 11,254 Montgomery Cnty KS USD #446 5.000% 09/01/33 250,000 253,615 Neosho Cnty KS USD #413 4.000% 09/01/31 250,000 262,748 Newton KS Unlimited GO 5.000% 09/01/21 100,000 109,150 Newton KS Unlimited GO 4.750% 09/01/29 435,000 472,293 Park City KS 5.100% 12/01/20 200,000 221,050 Park City KS 5.500% 12/01/24 100,000 111,546 Park City KS 6.000% 12/01/29 500,000 564,115 City of Park City KS 5.375% 12/1/25 250,000 277,115 Salina KS GO 4.625% 10/01/27 200,000 203,186 Scott Cnty KS Ref GO 5.000% 04/01/32 500,000 577,610 Sedgwick Cnty KS USD #261 5.000% 11/01/21 245,000 250,236 Sedgwick Cnty KS USD #261 5.000% 11/01/21 5,000 5,114 Sedgwick Cnty KS USD #262 5.000% 09/01/18 100,000 105,896 Sedgwick Cnty KS USD #262 5.000% 09/01/28 485,000 513,664 Sedgwick Cnty KS USD #262 5.000% 09/01/28 15,000 15,650 Sedgwick Cnty Unified Sch 5.000% 09/01/24 245,000 258,360 Sedgwick Cnty Unified Sch 5.000% 09/01/24 5,000 5,254 Sedgwick Cnty KS USD #262 5.000% 09/01/35 1,000,000 1,128,510 Sedgwick Cnty KS USD #265 (Goddard) 4.250% 10/01/20 750,000 789,982 Sedgwick Cnty KS USD #265 (Goddard) 4.500% 10/01/26 250,000 263,663 Sedgwick Cnty Unified Sch 5.250% 09/01/19 215,000 227,440 Sedgwick Cnty Unified Sch 5.250% 09/01/19 10,000 10,572 Seward Cty KS Unlimited GO Hosp Ref & Impt 5.000% 08/01/34 260,000 291,863 Seward Cty KS Unlimited GO Hosp Ref & Impt 5.000% 08/01/34 240,000 261,679 Seward Cty KS USD #480 GO 5.000% 09/01/34 500,000 589,000 Seward Cty KS USD #480 GO 4.250% 09/01/39 500,000 519,175 Seward Cty KS USD #480 GO 5.000% 09/01/33 85,000 99,842 Seward Cty KS USD #480 GO 5.000% 09/01/33 415,000 464,053 Wichita KS GO 4.500% 09/01/22 150,000 153,093 Wichita KS GO 4.750% 09/01/27 180,000 183,526 Wyandotte Cnty KS GO 5.000% 08/01/25 250,000 252,647 Wyandotte Cnty KS GO 5.000% 08/01/27 500,000 505,295 Wyandotte Cnty KS USD #202 5.250% 09/01/18 100,000 106,359 Wyandotte Cnty KS USD #202 5.000% 09/01/25 250,000 292,860 Wyandotte Cnty KS USD #% 09/01/26 1,000,000 1,190,190 28,589,836 Health Care (21.0%) Ashland KS Public Bldg Commission Revenue 5.000% 09/01/30 1,020,000 1,085,943 Ashland KS Public Bldg Commission Revenue 5.000% 09/01/35 500,000 524,585 Ashland KS Public Bldg Commission Revenue 5.000% 09/01/32 550,000 587,048 KS Dev Fin Auth Lease Rev Univ KS Tenant 5.000% 06/15/39 1,000,000 1,047,010 KS Dev Fin Auth Rev Sisters Leavenworth-Ser A 5.000% 01/01/40 435,000 482,058 KS Dev Fin Auth Rev Sisters Leavenworth-Ser A 5.000% 01/01/40 65,000 68,463 KS Dev Fin Auth Rev Adventist Health 5.150% 11/15/23 250,000 272,830 KS Dev Fin Auth Rev Adventist Health 5.250% 11/15/24 250,000 273,105 KS Dev Fin Auth Rev Adventist Health 5.500% 11/15/29 100,000 108,845 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/32 410,000 419,524 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 5.125% 11/15/36 500,000 511,615 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/25 250,000 269,810 KS Dev Fin Auth Hlth Facs Rev Hays Med Ctr 5.000% 05/15/35 1,000,000 1,079,240 KS Dev Fin Auth Hlth Facs Rev (KU Hlth Sys) 5.000% 03/01/28 755,000 811,799 KS Dev Fin Auth Hlth Facs Rev Stormont-Vail Healthcare 4.125% 11/15/27 100,000 106,786 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.500% 03/01/35 500,000 519,410 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/23 250,000 287,152 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/24 250,000 284,880 Manhattan KS Hosp Rev Mercy Health Ctr 5.000% 11/15/29 500,000 550,495 Olathe KS Hlth Facs Rev Olathe Med Ctr 5.000% 09/01/30 250,000 265,290 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/28 250,000 261,300 Olathe KS Hlth Facs Rev Olathe Med Ctr 4.000% 09/01/30 445,000 461,674 Olathe KS Hlth Facs Rev Olathe Med Ctr - Prerefunded 5.000% 09/01/29 195,000 197,740 Olathe KS Hlth Facs Rev Olathe Med Ctr - Unrefunded 5.000% 09/01/29 305,000 307,772 Univ KS Hosp Auth Ref & Impt-KU Hlth Sys 4.000% 09/01/40 500,000 509,100 Univ KS Hosp Auth 5.000% 09/01/35 500,000 557,905 #Univ KS Hosp Auth 5.000% 03/01/31 500,000 578,385 Wichita KS Hosp Rev (Via Christi Hlth Sys) 5.000% 11/15/29 300,000 351,642 12,781,406 Housing (0.3%) KS Dev Fin Auth Rev (Sec. 8) Rev Ref. 6.400% 01/01/24 160,000 160,296 Other Revenue (14.7%) Butler Cnty KS Pub Bldg Impt Rev 4.500% 10/01/21 160,000 160,429 Dodge City KS Sales Tax Rev 5.000% 06/01/21 310,000 335,587 Dodge City KS Sales Tax Rev 4.400% 06/01/25 350,000 374,630 *Dodge City KS Sales Tax Rev 4.500% 06/01/28 100,000 107,244 Dodge City KS Sales Tax Rev 5.250% 06/01/31 1,000,000 1,087,700 KS Dev Fin Auth Rev KS Projs-Ser B 4.125% 05/01/31 500,000 523,985 KS Dev Fin Auth Rev Athletic Facs (K-St Athletics Inc) 5.000% 07/01/32 250,000 251,802 KS Dev Fin Auth Rev (KS St Proj) Unrefunded 5.000% 10/01/17 20,000 20,035 KS Dev Fin Auth Rev (KS St Proj) 5.000% 11/01/34 500,000 531,960 KS Dev Fin Auth Rev (KS St Proj) 5.250% 11/01/25 350,000 357,777 KS Dev Fin Auth Rev (KS St Proj) 5.000% 05/01/35 250,000 262,165 Lincoln Cnty KS Pub Bldg (Lincoln Cnty Hosp) 5.000% 03/01/28 250,000 258,722 Manhattan KS Sales Tax Rev Downtown Redev 5.250% 12/01/26 35,000 37,007 Manhattan KS Sales Oblig Rev North Proj Area - Downtown A 5.000% 12/01/26 500,000 517,665 Manhattan KS Sales Tax Rev 4.500% 12/01/25 500,000 539,235 *Manhattan KS Sales Tax Rev 5.000% 12/01/32 1,000,000 1,103,770 Neosho Cnty KS Sales Tax Rev 4.000% 10/01/23 500,000 531,810 Topeka KS Pub Bldg Commn Lease Rev Social & Rehab Proj 5.000% 06/01/22 255,000 270,583 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 4.000% 09/01/28 600,000 643,560 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/32 500,000 554,890 Washinton Cnty KS Pub Bldg Com Rev Law Enforcement Ctr & Hosp Proj 5.000% 09/01/37 400,000 437,748 8,908,304 Transportation (2.8%) KS Dept of Transportation Highway Rev 5.000% 09/01/33 500,000 584,390 KS Dept of Transportation Highway Rev 5.000% 09/01/34 500,000 582,095 KS Dept of Transportation Highway Rev 5.000% 09/01/35 250,000 290,377 KS Dev Fin Auth Rev (Road Revolving Fund) 4.625% 10/01/26 250,000 260,275 1,717,137 Utilities (11.2%) #Chisholm Creek KS Utility Rev Bel Aire & Park City KS Proj 4.000% 09/01/29 250,000 270,133 *KS Municipal Energy Agency (Jameson Energy Project) Rev 5.750% 07/01/38 1,000,000 1,155,530 KS Pwr Pool Elec Util Rev 4.500% 12/01/28 500,000 527,280 KS Pwr Pool Elec Util Rev 5.000% 12/01/31 750,000 797,872 Kansas Power Pool Elec Util Rev Dogwood Fac-Ser A 4.000% 12/01/31 500,000 520,385 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/24 200,000 214,214 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/29 500,000 535,535 Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/36 250,000 275,190 *Wyandotte Cnty KS Govt Util Sys Rev 5.000% 09/01/32 1,250,000 1,383,950 Wyandotte Cnty KS Govt Util Sys Rev Impt - Ser A 5.000% 09/01/35 500,000 555,985 Wyandotte Cnty KS Govt Util Sys Rev Impt - Ser B 5.000% 09/01/28 500,000 576,775 6,812,849 TOTAL MUNICIPAL BONDS (COST: $57,452,351) $ 59,839,805 OTHER ASSETS LESS LIABILITIES (1.6%) 997,951 NET ASSETS (100.0%) $ 60,837,756 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NEBRASKA MUNICIPAL FUND Schedule of Investments April 28, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (97.6%) Education (21.6%) Douglas Cnty NE Edl Facs Rev Creighton Univ 5.500% 07/01/30 $ 350,000 $ 385,156 *Douglas Cnty NE Edl Facs Rev Creighton Univ 5.875% 07/01/40 1,500,000 1,656,360 Douglas Cnty NE Hosp Auth #2 (Boys Town Proj) 4.750% 09/01/28 200,000 206,922 Lincoln NE Ed & Fac Rev (Wesleyan Univ) 4.000% 04/01/32 750,000 771,810 NE Edl Fin Auth Rev Ref - Clarkson College Proj 5.050% 09/01/30 250,000 275,085 NE Elem & Secondary Sch Auth Ed Facs Rev 4.750% 09/01/28 250,000 259,330 Univ of Nebraska UNMC Global Ctr Proj 5.000% 12/15/25 1,500,000 1,829,670 Univ of NE Brd of Regt (Student Fees & Fac) 5.000% 07/01/35 1,500,000 1,711,680 Univ of NE Brd of Regt (Student Fees & Fac) 5.000% 05/15/35 500,000 568,265 Univ of NE Rev 5.000% 05/15/33 250,000 290,652 Univ of NE Brd of Regt Student Facs 5.000% 05/15/32 250,000 250,487 Univ of NE Brd of Regt (Hlth & Rec Proj) 5.000% 05/15/33 600,000 625,800 Univ of NE Rev Lincoln Student 4.000% 07/01/24 250,000 262,385 Univ of NE Omaha Student Hsg Proj 4.500% 05/15/30 250,000 265,835 Univ of NE Omaha Student Hsg Proj 5.000% 05/15/35 275,000 297,979 Univ of NE (Univ of NE - Lincoln Student Fees) Rev 5.000% 07/01/42 1,000,000 1,093,820 Univ of NE Lincoln Student Facs 5.000% 07/01/38 250,000 277,650 11,028,886 General Obligation (28.0%) Douglas Cty School Dist. #maha NE Pub Schs 5.000% 12/15/29 2,130,000 2,587,929 Douglas Cnty NE SD #010 4.000% 12/15/34 300,000 314,781 Douglas Cnty NE SD #010 4.000% 12/15/30 500,000 536,485 Hall Cnty NE Arpt Auth Ser-A Amt GO 5.000% 07/15/30 410,000 444,666 Hall Cnty NE Arpt Auth Ser-A Amt GO 5.000% 07/15/31 435,000 470,630 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/33 500,000 568,310 Hall Cnty NE Sch Dist #2 Grand Is GO 5.000% 12/15/39 500,000 560,035 Lincoln-Lancaster Cnty Neb Pub Bldg Lease Rev 4.000% 10/15/30 100,000 100,065 City of Lincoln COP 4.000% 04/01/27 325,000 368,712 *Omaha NE (Convention Center) GO 5.250% 04/01/27 1,000,000 1,269,320 Omaha NE GO Ref- Ser A 5.000% 04/15/25 750,000 906,188 Omaha NE GO Ref- Ser A 5.000% 04/15/27 955,000 1,155,349 Omaha NE GO 5.000% 04/15/28 500,000 599,125 Omaha NE Unlimited GO 5.000% 10/15/25 45,000 49,185 City of Omaha NE 5.000% 10/15/25 205,000 222,945 Sarpy Cnty Sch Dist #27 Papillion-LA Vista GO 5.000% 12/01/28 250,000 265,418 Papio Missouri River NE Natural Res Dist GO 4.000% 12/15/24 250,000 255,627 Papio Missouri River NE Natural Res Dist GO 5.000% 12/15/26 250,000 263,070 Papio Missouri River NE Ref-Flood Protn & Wtr Quality Enhancement 4.000% 12/15/30 1,000,000 1,038,540 Ralston NE Arena GO 4.500% 09/15/31 500,000 441,965 Sarpy Cnty NE Sch Dist #37 Ref & Sch Bldg 5.000% 12/15/35 250,000 283,385 Scotts Bluff Cnty NE Sch Dist #32 GO 5.000% 12/01/31 250,000 289,927 Sidney NE GO 4.000% 12/15/36 1,250,000 1,301,150 14,292,807 Health Care (6.7%) Adams Cnty NE Hosp Auth #1 Hosp Rev (Mary Lanning Mem Hosp) 5.250% 12/15/33 250,000 262,273 Douglas Cnty NE Hosp Auth #002 Immanuel Group 5.500% 01/01/30 500,000 539,405 Douglas Cty NE Hosp. Auth. #002 5.000% 05/15/27 200,000 236,076 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 795,000 847,788 Douglas Cnty NE Hosp Methodist Health 5.500% 11/01/38 415,000 442,556 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/23 250,000 281,413 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/24 250,000 279,695 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/25 250,000 278,903 Lincoln Cnty NE Hosp Auth (Great Plains Regl Med Cntr) 5.000% 11/01/32 250,000 270,985 3,439,094 Housing (1.6%) Lancaster Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 250,000 269,703 Sarpy Cnty NE Hosp Auth #1 Immanuel Oblig Group 5.500% 01/01/30 500,000 539,405 809,108 Other Revenue (5.8%) Lincoln NE West Haymarket Joint Pub Agy GO Fac 5.000% 12/15/42 750,000 824,370 NE Coop Republican Platte Enhancement Project River 5.125% 12/15/33 250,000 264,148 NE Coop Republican Platte Enhancement Project River 5.000% 12/15/38 160,000 168,760 #NE Coop Republican Platte Enhancement Project River 4.000% 12/15/26 250,000 264,200 Omaha Pub Fac Corp Lease Rev Omaha Tech & Forestry Equip 4.000% 11/15/31 115,000 117,841 *Omaha NE Special Tax Rev 5.000% 02/01/27 1,000,000 1,132,290 Upper Republican Natural Resource District 4.000% 12/15/24 200,000 207,258 2,978,867 Transportation (2.2%) Lincoln NE Pkg Rev 5.500% 08/15/31 500,000 560,480 Omaha NE Arpt Auth Rev 5.000% 12/15/27 500,000 592,475 1,152,955 Utilities (31.7%) *Central Plains Energy Proj Rev 5.000% 09/01/27 2,000,000 2,208,360 Central Plains Energy Proj Rev 5.250% 09/01/37 500,000 539,230 Central Plains Energy Proj Rev 5.000% 09/01/42 500,000 519,335 Columbus NE Combined Rev & Ref 4.000% 12/15/32 100,000 106,121 Grand Island NE Sewer Sys Rev 5.000% 09/15/26 250,000 288,967 Hastings NE Comb Utility Rev Ref 4.000% 10/15/32 500,000 528,315 *Lincoln NE Elec Syst Rev 5.000% 09/01/37 1,000,000 1,114,180 Lincoln NE San Swr Rev 4.500% 06/15/29 250,000 250,613 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/25 275,000 307,860 Lincoln NE Solid Waste Mgmt Rev 4.000% 08/01/27 400,000 441,600 Lincoln NE Wtr Rev 4.000% 08/15/25 250,000 263,665 Lincoln NE Wtr Rev 4.500% 08/15/34 250,000 261,158 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/24 750,000 825,608 NE Metro Util Dist Omaha Wtr Rev 4.000% 12/15/26 250,000 273,245 Muni Energy Agy of NE Pwr Supply Sys Rev 5.125% 04/01/24 195,000 210,448 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/30 500,000 555,535 Muni Energy Agy of NE Pwr Supply Sys Rev 5.000% 04/01/32 100,000 110,859 NE Pub Pwr Dist Rev 5.000% 01/01/41 250,000 279,090 *NE Public Power Dist Gen- Ser C 5.000% 01/01/36 2,355,000 2,644,006 NE Pub Pwr Dist Rev 5.000% 01/01/28 250,000 283,415 NE Pub Pwr Dist Rev 5.000% 01/01/30 500,000 563,265 Omaha NE Pub Pwr Dist Elec Sys Rev 5.250% 02/01/23 250,000 258,410 Omaha NE Pub Pwr Dist Elec Sys Rev 5.500% 02/01/33 100,000 103,553 Omaha Sanitation & Sewer 5.000% 11/15/29 250,000 292,465 Omaha Sanitation & Sewer 5.000% 11/15/30 250,000 290,888 Omaha Sanitation & Sewer 5.000% 11/15/31 500,000 578,640 Omaha Sanitation & Sewer 4.000% 04/01/35 250,000 261,547 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/32 250,000 285,285 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 5.000% 02/01/31 445,000 514,634 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/32 400,000 421,112 Omaha NE Pub Pwr Dist Sep Elec Sys Rev 4.000% 02/01/35 365,000 380,388 Southern Pub Pwr Dist 5.000% 12/15/23 250,000 267,203 16,229,000 TOTAL MUNICIPAL BONDS (COST: $48,624,366) $ 49,930,717 OTHER ASSETS LESS LIABILITIES (2.4%) 1,215,439 NET ASSETS (100.0%) $ 51,146,156 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. #When-issued purchase as of April 28, 2017. OKLAHOMA MUNICIPAL BOND Schedule of Investments April 28, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (99.0%) Education (19.4%) Okarche OK Econ Dev Auth Pub Schs Proj 5.000% 09/01/23 $ 250,000 $ 285,413 OK Agric & Mech Colleges Rev (OK St Univ) 5.000% 07/01/39 140,000 148,604 OK Agric & Mech Colleges Rev (OK St Univ) 4.400% 08/01/39 740,000 778,132 *OK Community College Student Fac Rev 4.375% 07/01/30 750,000 787,350 OK Dev Fin Auth Lease Rev Master St Higher Ed 4.400% 12/01/29 250,000 262,943 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 555,280 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/29 250,000 290,748 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/34 500,000 568,725 OK Dev Fin Auth Lease Rev Higher Ed Master Ppty 5.000% 06/01/39 500,000 556,285 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/30 280,000 298,071 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/31 290,000 307,406 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/32 305,000 321,732 OK Dev Fin Auth Rev East Central Univ 4.000% 08/01/33 315,000 330,819 Brd of Regt (OK Univ Science Ctr) 5.000% 07/01/36 1,000,000 1,028,540 Univ of OK Rev 5.000% 07/01/37 290,000 322,393 Univ of OK Rev Gen-Ser A 5.000% 07/01/41 250,000 274,710 Univ of OK Rev Gen-Ser C 5.000% 07/01/36 500,000 559,040 Univ of OK Rev Gen-Ser C 4.000% 07/01/40 650,000 669,559 Univ of OK Rev Gen-Ser C 5.000% 07/01/38 500,000 556,525 8,902,275 General Obligation (4.0%) Broken Arrow GO Series A 4.125% 08/01/31 180,000 191,137 Oklahoma City OK 5.000% 03/01/27 400,000 413,784 *Oklahoma City OK 4.000% 03/01/24 1,000,000 1,129,970 Oklahoma City OK GO 3.000% 03/01/30 100,000 98,780 1,833,671 Health Care (4.3%) OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/25 350,000 423,129 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 5.000% 08/15/29 250,000 291,070 OK St Dev Fin Auth Hlth Sys Rev Ref Sef A 4.000% 08/15/38 250,000 254,073 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/42 250,000 266,440 OK Dev Fin Auth Rev (St John Hlth Sys) 5.000% 02/15/37 485,000 485,703 Tulsa Cnty Ind Auth Health Fac 4.600% 02/01/35 250,000 260,600 1,981,015 Housing (0.8%) OK Hsg Fin Agy Single Family Mtg Rev AMT 5.050% 09/01/23 190,000 190,471 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.150% 09/01/29 95,000 95,241 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.200% 09/01/32 90,000 90,231 OK Hsg Fin Agy Single Family Mtg Rev AMT 5.100% 09/01/17 10,000 10,035 385,978 Other Revenue (24.1%) Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/35 275,000 307,225 Collinsville OK Mun Auth Sales Tax Rev 5.000% 03/01/40 250,000 279,295 Oklahoma City OK Economic Dev Trust 5.000% 03/01/32 250,000 269,480 Oklahoma City OK Economic Dev Trust 5.000% 03/01/34 500,000 541,525 Oklahoma City OK Economic Dev Trust 5.000% 03/01/33 250,000 268,895 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 4.500% 10/01/31 155,000 156,217 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/27 350,000 409,115 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/28 400,000 463,920 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/29 625,000 718,025 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/36 230,000 255,031 Oklahoma City OK Pub Ppty Auth Hotel Tax Rev 5.000% 10/01/39 835,000 919,377 OK State Water Resources Board Rev. 5.000% 10/01/29 250,000 290,855 OK State Water Resources Loan Program Rev. 5.000% 10/01/33 500,000 576,175 OK State Water Resources Loan Program Rev. 5.000% 10/01/29 250,000 299,673 Okmulgee Cnty OK Govtl Bldg Auth Sales Tax Rev 4.250% 12/01/35 500,000 518,795 Pawnee Cnty OK Pub Programs Auth Sales Tax Rev 4.875% 02/01/30 145,000 159,752 *Rogers Cnty OK Indl Dev Auth Cap Impt Rev 4.900% 04/01/35 500,000 535,015 Sand Springs OK Muni Auth Capital IMPT Rev 4.250% 01/01/35 250,000 272,815 Sand Springs OK Muni Auth Capital IMPT Rev 4.000% 01/01/36 500,000 519,880 Tahlequah OK Pub Facs Auth Sales Tax Rev 4.000% 04/01/23 550,000 604,153 Tulsa Cnty OK Indl Auth Cap Impts Rev 3.000% 09/01/27 245,000 247,399 Tulsa Cnty OK Pub Facs Auth Capital Impt Rev Ref 3.000% 11/01/22 500,000 528,870 Tulsa Airport Impt Rev 5.000% 06/01/23 420,000 467,061 Tulsa Airport Impt Rev 5.000% 06/01/24 230,000 254,086 Tulsa Airport Impt Rev 5.250% 06/01/25 245,000 270,987 Tulsa Airport Impt Rev 5.250% 06/01/26 360,000 396,486 Tulsa OK Pkg Auth Pkg Rev 4.000% 07/01/25 500,000 534,095 11,064,202 Transportation (7.7%) Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/19 250,000 251,922 Oklahoma City OK Airport Tr Jr Lien Ref Series B 5.000% 07/01/21 250,000 251,697 OK St Cap Impt Auth 4.000% 10/01/24 800,000 877,112 OK St Cap Impt Auth 4.000% 10/01/25 1,000,000 1,088,360 OK St Turnpike Auth Rev 5.000% 01/01/28 250,000 276,617 OK St Turnpike Auth Rev 4.000% 01/01/31 500,000 525,790 OK St Turnpike Auth Rev 5.000% 01/01/30 250,000 276,275 3,547,773 Utilities (38.7%) Clinton OK Public Works Auth Utility 4.000% 12/01/34 750,000 781,627 Clinton OK Public Works Auth Utility 4.000% 12/01/39 500,000 513,440 Coweta Pub Works Util Rev 5.000% 08/01/34 100,000 108,221 Coweta OK Public Wks Auth Util Sys Rev 4.000% 08/01/32 1,000,000 1,037,760 Edmond OK Pub Wks Auth Sales Tax & Util Sys Rev 4.000% 07/01/41 355,000 365,387 Glenpool Util Rev 5.100% 12/01/35 250,000 274,142 Grand River Dam Auth Rev 5.000% 06/01/27 1,000,000 1,044,640 Grand River Dam Auth Rev 4.800% 06/01/33 200,000 208,496 *Grand River Dam Auth Rev 5.250% 06/01/40 2,000,000 2,188,800 Grand River Dam Auth Rev 5.000% 06/01/33 500,000 568,695 Miami OK Special Util Rev 4.000% 12/01/36 500,000 517,170 *Midwest City Municipal Auth Cap Impt Rev 5.000 % 03/01/25 2,000,000 2,254,460 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/34 250,000 266,245 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/31 250,000 279,635 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/29 1,000,000 1,166,740 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/34 100,000 115,179 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 4.000% 07/01/39 175,000 182,007 Oklahoma City OK Wtr Util Tr Wtr & Swr Sys Rev 5.000% 07/01/34 250,000 291,350 *OK Mun Pwr Auth Rev 5.750% 01/01/24 1,550,000 1,746,602 OK Municipal Power Auth Ref-Ser A 5.000% 01/01/38 575,000 640,349 OK Wtr Resources Brd 5.000% 04/01/28 500,000 538,920 OK Wtr Resources Brd 5.000% 04/01/32 140,000 157,823 Oklahoma St Wtr Resource Brd Rev 4.000% 04/01/25 150,000 164,704 Sallisaw OK Mun Auth Rev 4.450% 01/01/28 100,000 105,089 Sapulpa OK Mun Auth Util Sys Rev 5.000% 04/01/28 750,000 846,435 Seminole OK Utilities Auth Sales Tax Rev 3.000% 09/01/24 100,000 102,409 Seminole OK Utilities Auth Sales Tax Rev 3.150% 09/01/25 380,000 393,308 Seminole OK Utilities Auth Sales Tax Rev 3.300% 09/01/26 315,000 323,329 Tulsa OK Metropolitan Util Auth Ref- Ser C 5.000% 10/01/25 500,000 615,850 17,798,812 TOTAL MUNICIPAL BONDS (COST: $44,171,892) $ 45,513,726 OTHER ASSETS LESS LIABILITIES (1.0%) 482,445 NET ASSETS (100.0%) $ 45,996,171 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. MAINE MUNICIPAL FUND Schedule of Investments April 28, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (92.9%) Education (18.2%) ME Edl Ln Auth Student Ln Rev 5.875% 12/01/39 $ 120,000 $ 127,086 ME Edl Ln Auth Student Ln Rev 4.450% 12/01/25 100,000 106,605 *ME Health & Higher Ed Facs Auth Rev Ser A-Bowdoin College 5.125% 07/01/39 715,000 757,378 ME Health & Higher Ed Facs Auth Rev Ref Ser A Colby Clg 5.000% 07/01/39 500,000 563,640 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/34 250,000 283,770 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/37 185,000 188,127 ME Health & Higher Ed Facs Auth Rev 4.750% 07/01/31 250,000 268,318 ME Health & Higher Ed Facs Auth Rev Colby Clg 4.000% 07/01/24 270,000 298,936 ME Health & Higher Ed Facs Auth Rev Univ New England 5.000% 07/01/26 940,000 1,113,853 Regl Sch Unit No 1 ME Lower Kennebec Region Sch Unit 5.000% 02/01/26 100,000 111,609 Univ of ME Sys Rev 4.750% 03/01/37 5,000 5,010 3,824,332 General Obligation (29.0%) Auburn, ME GO 4.500% 09/01/22 100,000 114,157 Bangor ME 4.000% 09/01/24 155,000 160,465 Biddeford ME GO 4.000% 10/01/26 250,000 285,768 Falmouth ME GO 4.250% 11/15/31 200,000 213,588 Gorham, ME Unlimited GO 4.000% 10/01/23 100,000 110,149 Gray ME Unlimited GO 4.000% 10/15/26 280,000 295,290 Gray ME Unlimited GO 4.000% 10/15/27 280,000 294,739 Lewiston ME GO Ref Public Impt Ser A 3.000% 02/15/32 150,000 147,810 Lewiston ME GO 3.000% 02/15/31 185,000 186,946 State of Maine General Obligation 4.000% 06/01/20 150,000 165,381 Maine ST GO 5.000% 06/01/25 500,000 612,600 Maine ST GO BDS 2016 B 5.000% 06/01/26 250,000 309,968 ME St Hsg Auth Energy Recovery Fd 5.000% 06/15/24 250,000 272,882 Portland ME GO 4.250% 05/01/29 150,000 157,094 Portland ME GO 4.125% 10/01/29 100,000 104,659 Portland ME GO 5.000% 08/01/21 125,000 146,496 Portland ME GO 5.000% 08/01/22 125,000 144,821 Portland ME GO 5.000% 04/01/28 250,000 309,563 Saco ME GO 4.000% 04/01/28 100,000 105,417 Scarborough, ME GO 4.000% 11/01/28 100,000 108,483 ME Sch Administrative Dist # 15 GO 4.000% 11/01/26 145,000 167,002 ME Sch Administrative Dist # 15 GO 4.000% 11/01/27 145,000 167,587 ME Sch Administrative Dist # 51 GO 4.250% 10/15/29 250,000 262,430 ME Sch Administrative Dist # 51 GO 4.000% 10/15/29 100,000 111,406 Waterville ME GO 4.000% 07/01/25 135,000 147,130 Waterville ME GO 3.000% 04/01/25 250,000 265,300 Wells-Ogunquit Community School Dist. 4.000% 11/01/24 100,000 116,019 Westbrook ME GO 5.000% 10/15/26 490,000 591,792 6,074,942 Health Care (22.5%) ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 50,000 55,943 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 130,000 144,682 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 10,000 11,033 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 10,000 11,270 ME Health & Higher Ed Facs Auth Rev 4.500% 07/01/31 190,000 197,661 ME Health & Higher Ed Facs Auth Rev 5.250% 07/01/23 190,000 210,799 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 15,000 15,108 *ME Health & Higher Ed Facs Auth Rev Central Maine Medical Center 5.000% 07/01/39 610,000 641,622 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/26 115,000 123,043 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/20 250,000 277,493 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/40 250,000 268,385 *ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/29 1,000,000 1,115,500 ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/30 500,000 562,190 ME Health & Higher Ed Facs Auth Rev MaineHealth 5.000% 07/01/31 500,000 553,080 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 15,000 17,932 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/23 235,000 278,404 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 5,000 5,036 ME Health & Higher Ed Facs Auth Rev 5.000% 07/01/22 230,000 231,256 4,720,437 Housing (3.1%) ME St Hsg Auth Mtg Pur 4.000% 11/15/24 15,000 15,042 ME St Hsg Auth Mtg Pur 4.000% 11/15/35 435,000 436,040 ME St Hsg Auth Mtg Pur 4.000% 11/15/30 205,000 206,507 657,589 Other Revenue (6.0%) ME Governmental Facs Auth Ser A 4.000% 10/01/24 200,000 215,468 Maine Municipal Bond Bank 4.000% 11/01/38 125,000 129,150 Maine Municipal Bond Bank 5.000% 11/01/25 125,000 144,881 Maine Municipal Bond Bank 5.000% 11/01/27 100,000 119,350 Maine Municipal Bond Bank 3.000% 11/01/33 100,000 93,345 ME Mun Bd Bk (Swr & Wtr) Rev Unrefunded 4.900% 11/01/24 5,000 5,018 *PR Pub Fin Corp Comwlth Appropriations 5.375% 06/01/18 515,000 537,547 1,244,759 Transportation (9.3%) *ME Mun Bd Bk Transn Infrastructure Rev 5.000% 09/01/24 1,000,000 1,089,310 Maine St Tpk Auth Spl Oblig 4.000% 07/01/32 250,000 258,788 Portland ME Airport Rev 5.250% 01/01/35 250,000 263,418 Portland ME Airport Rev 5.000% 07/01/22 100,000 114,915 Portland ME Airport Rev 5.000% 07/01/23 100,000 116,146 Portland ME Airport Rev 5.000% 07/01/24 100,000 114,999 1,957,576 Utilities (4.8%) *Kennebunk ME Pwr & Light Dist 5.000% 08/01/22 500,000 504,415 Portland ME Wtr Dist Rev 4.250% 11/01/27 500,000 508,580 1,012,995 TOTAL MUNICIPAL BONDS (COST: $18,921,966) $ 19,492,630 OTHER ASSETS LESS LIABILITIES (7.1%) 1,487,659 NET ASSETS (100.0%) $ 20,980,289 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NEW HAMPSHIRE MUNICIPAL FUND Schedule of Investments April 28, 2017 (unaudited) Principal Fair Amount Value MUNICIPAL BONDS (98.3%) Education (12.8%) NH Health & Ed Facs Auth Rev Univ System of New Hampshire 5.000% 07/01/27 $ 120,000 $ 141,946 NH Health & Ed Facs Auth Rev Ref-Univ New Hampshire 5.000% 07/01/28 175,000 208,598 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.625% 06/01/30 175,000 180,777 NH Health & Ed Facs Auth Rev (Pinkerton Academy) 4.875% 06/01/35 70,000 72,852 NH Health & Ed Facs Auth Rev Southern NH Univ 5.000% 01/01/20 100,000 109,904 NH Health & Ed Facs Auth Rev Dartmouth College 5.250% 06/01/39 100,000 108,662 822,739 General Obligation (57.3%) Bedford NH GO 5.000% 04/01/26 250,000 308,732 Concord NH GO 4.000% 01/15/28 225,000 258,847 Concord NH GO 4.000% 01/15/30 175,000 194,297 Concord NH School District GO 5.000% 03/01/26 250,000 309,477 Concord NH School District GO 5.000% 03/01/27 250,000 312,785 Dover NH GO Ref 5.000% 06/15/25 75,000 92,115 Dover NH GO 4.000% 06/15/28 100,000 107,506 Grafton County NH Ref GO 5.000% 07/01/28 250,000 304,083 Hillsborough NH GO 4.000% 11/01/20 100,000 100,289 Hillsborough NH GO 4.000% 11/01/21 100,000 100,314 Hooksett NH Sch Dist GO 5.000% 07/15/22 100,000 117,960 Keene NH GO 4.000% 07/01/27 75,000 85,187 Merrimack Cnty NH GO 4.250% 12/01/19 100,000 102,038 Merrimack Cnty NH GO 4.500% 12/01/27 100,000 102,173 Merrimack Cnty NH GO 5.000% 11/15/26 70,000 84,671 Nashua NH GO 4.000% 03/15/22 200,000 224,036 *NH Mun Bd Bk 2009 Series D 4.000% 07/15/25 175,000 186,037 NH St GO Cap Impt - Ser B 5.000% 12/01/28 75,000 90,100 NH St Cap Impt GO 4.750% 03/01/27 100,000 103,349 Portsmouth NH GO Cap Impt 4.000% 12/01/30 100,000 105,962 Salem NH School District GO 5.000% 11/15/24 100,000 121,968 *Salem NH School District GO 4.000% 12/01/27 250,000 278,195 3,690,121 Health Care (15.8%) NH Health & Ed Facs Auth Rev Southern NH Med Ctr 5.250% 10/01/23 80,000 81,486 NH Health & Ed Facs Auth Rev Southern NH Med Ctr 5.250% 10/01/23 20,000 20,363 NH Health & Ed Facs Auth Rev Wentworth Douglas Hosp 5.500% 01/01/26 100,000 111,082 NH Health & Ed Facs Auth Rev Healthcare Sys-Covenant Hlth-B 5.000% 07/01/24 100,000 103,709 *NH Health & Ed Facs Auth Rev Covenant Health 5.000% 07/01/31 150,000 153,916 NH Health & Ed Facs Auth Rev Catholic Med Center 5.000% 07/01/24 100,000 111,443 *NH Health & Ed Facs Auth Rev Concord Hosp-Ser A 5.000% 10/01/26 100,000 112,247 NH St Health & Ed Fac Covenant Hlth Sys 5.000% 07/01/42 50,000 52,501 NH Health & Ed Facs Auth Rev Ref- Memorial Hospital 5.000% 06/01/20 125,000 133,634 NH Health & Ed Facs Auth Rev Ref- Memorial Hospital 5.250% 06/01/26 125,000 137,899 1,018,280 Housing (5.8%) NH St Hsg Fin Auth Single Family Mtg Rev 5.350% 07/01/40 60,000 60,544 NH St Hsg Fin Auth Single Family Mtg Rev 4.625% 07/01/25 135,000 138,823 NH St Hsg Fin Auth Single Family Mtg Rev 4.875% 07/01/28 65,000 68,385 NH St Hsg Fin Auth Multi Family Hsg 5.200% 07/01/31 100,000 107,094 374,846 Transportation (3.1%) Manchester NH Gen Airport Rev 5.000% 01/01/23 75,000 84,628 NH St Turnpike Sys Rev 5.000% 08/01/25 100,000 115,908 200,536 Utilities (3.5%) NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/29 100,000 112,250 NH St Bus Fin Auth Wtr Fac Rev AMT Pennuchuck Wtr Wks 5.000% 01/01/30 100,000 111,937 224,187 TOTAL MUNICIPAL BONDS (COST: $6,189,236) $ 6,330,709 OTHER ASSETS LESS LIABILITIES (1.7%) 110,558 NET ASSETS (100.0%) $ 6,441,267 *Indicates bonds are segregated by the custodian to cover when-issued or delayed delivery purchases. NOTE: INVESTMENT IN SECURITIES (unaudited) As of April 28, 2017, the net unrealized appreciation (depreciation) based on the cost of investments for federal income tax purposes was as follows: Kansas Municipal Fund Nebraska Municipal Fund Oklahoma Municipal Fund Maine Municipal Fund New Hampshire Municipal Fund Investments at cost $57,452,351 $48,624,366 $44,171,892 $18,921,966 $6,189,236 Unrealized appreciation $2,608,977 $1,511,285 $1,603,887 $592,317 $147,052 Unrealized depreciation ($221,523) ($204,934) ($262,053) ($21,653) ($5,579) Net unrealized appreciation (depreciation)* $2,387,454 $1,306,351 $1,341,834 $570,664 $141,473 *Differences between financial reporting-basis and tax-basis unrealized appreciation/(depreciation) are due to differing treatment of market discount. NOTE: FAIR VALUE MEASUREMENTS (unaudited) Various inputs are used in determining the value of the Funds' investments. These inputs are summarized in three broad levels: Level 1 inputs are based on quoted prices in active markets for identical securities. Level 2 inputs are based on significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 inputs are based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments.) The following is a summary of the inputs used to value the Funds’ investments as of April 28, 2017: Kansas Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $59,839,805 $0 $59,839,805 Total $0 $59,839,805 $0 $59,839,805 Nebraska Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $49,930,717 $0 $49,930,717 Total $0 $49,930,717 $0 $49,930,717 Oklahoma Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $45,513,726 $0 $45,513,726 Total $0 $45,513,726 $0 $45,513,726 Maine Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $19,492,630 $0 $19,492,630 Total $0 $19,492,630 $0 $19,492,630 . New Hampshire Municipal Fund Level 1 Level 2 Level 3 Total Municipal Bonds $0 $6,330,709 $0 $6,330,709 Total $0 $6,330,709 $0 $6,330,709 Item 2. CONTROLS AND PROCEDURES. (a) The certifying officers, whose certifications are included herewith, have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this Form N-Q (the “Report”). The registrant’s principal executive officer and principal financial officer believe that the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are adequately designed to ensure that material information relating to the registrant is made known to them by others, particularly during the period in which this report is being prepared, so that there is time to allow for decisions regarding required disclosure. Further, in their opinion, the registrant's disclosure controls and procedures are adequately designed, and are operating effectively, to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the filing date. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. EXHIBITS. (a) (1) Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 is filed and attached hereto. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Integrity Managed Portfolios By: /s/ Shannon D. Radke Shannon D. Radke President June 29, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Shannon D. Radke Shannon D. Radke President June 29, 2017 By: /s/ Adam Forthun Adam Forthun
